Continuation of PTOL-413FP - Item (1)
The claim is centered on utilizing a generic computer for (a) displaying a first form (inspection form) to allow a user to select an inspection asset from a given medical gas asset, (b) obtaining existing information regarding the selected inspection asset, (c) displaying another form with said existing information, (d) providing some standardized questions to the operator regarding "the given asset", (e) obtaining performance data for the medical gas asset, and (f) generating an hyperlink to allow access to the aforementioned data/information.  The applicant admits to performing medical gas asset inspections and completing various electronic/paper forms (such forms would, of course, have standardized questions that can't be altered by the user).  Performance based measuring using pressure (pressure-based leak detectors) are well-known in the art and would have been obvious to use in order to determine if a gas supply asset is or is not leaking. Also, the creation of hyperlinks to uploaded information is well-known.
The claim does no more that automate an existing manual process of collecting data, analyzing data to some extent, and displaying the data/information.  The claim does not improve the computer, the computer processor, the obtaining of performance data, or otherwise change the information collected.  The forms only show that information which was already known or desired to be documented.  See Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).  See also Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer").


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856